Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/958,150 filed on 06/25/2020. The application is a 371 of PCT/CN2017/119324, filed on 12/27/2017.
	
Restriction/Election
Applicant's election with traverse of Group I, claims 37 and 51 – 61 in the reply filed on 11/24/2021 is acknowledged.  The traversal is on the ground(s) that Groups I, II, and III have unity of invention and that they share the special technical feature of the powder size distribution of claim 37, which is nonobvious over the prior art of Izumi (WO2006/062234). Applicant argues that the newly claimed powder distribution is a special technical feature shared between the groups. This is not found persuasive because a tantalum compacted/sintered body as well as a tantalum anode would no longer be a loose powder with a 
Therefore, the common technical feature between the Groups I – III, would be the composition of the tantalum powder, which Izumi (WO2006/062234) teaches as set forth in the office action of 09/27/2021. 
The requirement of Group III is still deemed proper and is therefore made FINAL.

However, Groups I and II do share the additional technical feature of the powder distribution, which Izumi (WO2006/062234) does not teach and is nonobvious over the prior art, therefore, the restriction between Groups I and II, is withdrawn.

	Claims 63 – 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group III (Claims 63 – 65), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/24/2021.

	
Claim Objections
Claim 37 is objected to because of the following informalities: the phrase “a potassium content of 10 to 50 ppm” should have a semicolon following it, similar to the phrase “a nitrogen content of 2000 to 3300 ppm;”.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities: the phrase “tantalum raw powder” should be “raw tantalum powder” (line 3 and line 16 of claim 51).  Appropriate correction is required.

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 51 – 60, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 37 and 62, the amounts of powder that can pass through the mesh values is indefinite. Claim 37 states that the amount of total tantalum powder that can pass through 400 mesh is up to 40 wt%, however, claim 37 also states that the minimum amount of powder that cannot pass through 400 mesh is 62%. Therefore, it is unclear the metes and bounds of the powder distribution is unclear. For purposes of examination, it is interpreted that the lower bound is 60 wt% instead of 62 wt%. 

Regarding claim 51, the potassium content equation is indefinite. The content equation uses the variable x instead of x’. The other equations of claim 51 use x’ which represents the specific surface area of the raw tantalum powder, however, x itself lacks antecedent basis for claim 51 and it’s unclear whether x is meant to represent the specific surface area of the tantalum powder product (which is how it is defined in other claims (see claim 52 for example)) or whether it is a typo and meant to be x’. For purposes of examination, it is interpreted to be a typo and meant to be x’ which is the specific surface area of the raw tantalum powder. 

Regarding claim 57, the phrase “an amount substantially sufficient to reduce all of” is indefinite. The metes and bounds of the phrase are unclear as to how much reducing agent is actually required in relation to the tantalum fluoride salt.

Regarding claim 60, the phrases “wherein the oxygen reduction treatment comprises the steps of doping magnesium powder into the powder obtained after heat treatment” and “the weight of the magnesium powder doped during the oxygen reduction is 4~6 wt% of the weight of the powder after the heat treatment” is indefinite. Claim 60 specifically states that a crushing and sieving step takes place between the heat treatment and the oxygen reduction step and that the sieved powder is collected. Therefore, it is unclear what the order of the steps are giving that the oxygen reduction treatment steps specifies using the powder obtain heat treatment. Furthermore, given that some of the powder would be expected to be removed following sieving, it is unclear whether the amount of magnesium powder added is based on the total amount of powder after the heat treatment or the powder that is collected after sieving. 


Regarding claims 51 – 55 and 57 – 58, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 51 – 55 and 57 – 58, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
Claim 51 recites the broad recitation 0.8α’ – 1.2α’, and the claim also recites 0.9α’ – 1.1α’, and α’, which is the narrower statement of the range/limitation.
Claim 51 recites the broad recitation 0.8β’ – 1.2β’, and the claim also recites 0.8β’ – 1.2β’, and β’, which is the narrower statement of the range/limitation.
Claim 51 recites the broad recitation 0.8γ’ – 1.2γ’, and the claim also recites 0.9γ’ – 1.1γ’, and γ’,  which is the narrower statement of the range/limitation.
Claim 51 recites the broad recitation 0.8ε’ – 1.2ε’, and the claim also recites 0.9ε’ – 1.1ε’, and ε’ which is the narrower statement of the range/limitation.

Claim 52 recites the broad recitation 0.8α – 1.2α, and the claim also recites 0.9α – 1.1α, and α, which is the narrower statement of the range/limitation.
Claim 52 recites the broad recitation 0.8β – 1.2β, and the claim also recites 0.8β – 1.2β, and β, which is the narrower statement of the range/limitation.
Claim 52 recites the broad recitation 0.8γ – 1.2γ, and the claim also recites 0.9γ – 1.1γ, and γ,  which is the narrower statement of the range/limitation.
Claim 52 recites the broad recitation 0.8χ – 1.2χ, and the claim also recites 0.9χ – 1.1χ, and χ which is the narrower statement of the range/limitation.
Claim 52 recites the broad recitation 0.8ε – 1.2ε, and the claim also recites 0.9ε – 1.1ε, and ε which is the narrower statement of the range/limitation.
Claim 52 recites the broad recitation 0.8λ – 1.2λ, and the claim also recites 0.9λ – 1.1λ, and λ which is the narrower statement of the range/limitation.

Claim 53 recites the broad recitation 0.8τ – 1.2τ, and the claim also recites 0.9 τ – 1.1 τ, and τ which is the narrower statement of the range/limitation.


Claim 54 recites the broad recitation 0.8Ψ – 1.2 Ψ, and the claim also recites 0.9 Ψ – 1.1 Ψ, and Ψ which is the narrower statement of the range/limitation.

Claim 55 recites the broad recitation 0.8τ’ – 1.2τ’, and the claim also recites 0.9 τ’ – 1.1 τ’, and τ’ which is the narrower statement of the range/limitation.

Claim 57 recites the broad recitation 2 – 5 : 300 – 400, and the claim also recites 2.5 – 5 : 300- 340, which is the narrower statement of the range/limitation.
Claim 57 recites the broad recitation 2 – 5 : 300 – 400, and the claim also recites 2.5 – 5 : 300- 340, which is the narrower statement of the range/limitation.

Claim 58 recites the broad recitation 400 – 600 : 300,000 – 400,000, and the claim also recites 500 – 550 : 300,000 – 340,000 which is the narrower statement of the range/limitation.
Claim 58 recites the broad recitation 1 – 5 : 300,000 – 340,000, and the claim also recites 2 – 3 : 300,000 – 340,000 which is the narrower statement of the range/limitation.

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purpose of examination, the broadest range is interpreted as the range. 

	Claims 56, 59, and 61 are rejected by virtue of dependency.

 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

  Claims 52 and 55 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 52, the equations claimed regarding the oxygen content, nitrogen content, boron content, ratio of boron to specific surface area, and potassium content fail to the further limit claim 37 because they are broader than the claimed ranges of claim 37.

Oxygen: 8220.96 – 37780.08 ppm
Nitrogen: 1584.4 – 4032.24 ppm
Boron: 17.4 – 180.576 ppm
Ratio of B/SSA: 3.61 – 15.647 
Phosphorous: 16.416 – 65.196 ppm

Regarding claim 55, the equations claimed regarding the bulk density range fails to the further limit claim 37 because it is broader than the claimed range of claim 37.
For instance, in claim 55 based on the specific surface area range claimed in claim 37 the ranges are as follows;
Bulk Density of pre-agglomerated powder: 0.8585 – 1.5885 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 37, 51, 52, 53 – 54, and 56 – 59 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 37, the prior does not anticipate or reasonably render obvious the cumulative limitations of claim 37, with particular attention to the combination of; the boron and bulk density of 
Matsuoka teaches a similar method including the reducing tantalum fluoride salt via alkali metal salt reduction followed by washing and drying  in which the melt reduced particles have a specific surface area of at least 4.0 – 6.5 m2/g - 6 and a bulk density of 0.4 – 0.9 g/cm3 [0073 – 0080], wherein granulation and pulverization machines can be used [0101, 0102]. The powders have an overlapping amount of boron [0115, 0116]. Using a mesh screen with a similar size [0131], followed by heat treatment(s) and deoxidation treatment [0142, 0145]. The final tantalum powder product has a similar bulk density and specific surface area [0383]. Izumi teaches producing tantalum powder via alkali metal salt reduction similar to Matsuoka including step of nitrogen doping, in which the final composition and specific surface area is similar to Matsuoka and overlaps with the claimed range [Table 1]. However, the Matsuoka in view of Izumi does not explicitly teach the boron and bulk density of the raw tantalum powder and powder distribution of the tantalum powder product. 

Claims 51, 52, 53 – 54, and 56 – 59 depend from or otherwise require the limitations of claim 37.

Claim 62 is dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). Specifically, the powder of claim 62 would be allowable if rewritten to include the features of the tantalum powder product, produced by the method of claim 37, and the rejection under 112(b) overcome. The following is a statement of reasons for the indication of allowable subject matter: the prior does not anticipate or reasonably render obvious the cumulative limitations of tantalum powder product, produced by the method of claim 37, with particular attention to the particle distribution(s). The closest prior art is Izumi 

Relevant Prior Art
The prior art made of record is considered pertinent to applicant's disclosure but does not anticipate or reasonably render obvious the claimed invention.
US2018/0144874 – Tantalum powder produced by similar method and similar composition
US2016/0314904 – Tantalum powder with similar powder distribution, bulk density, and composition
US2010/0326239 – Producing a similar tantalum powder via reducing tantalum oxide
US2009/0080145 – Producing a highly similar tantalum powder with different powder distribution.
US2008/0273292 – High specific surface area tantalum powder
US2007/0068341 – Producing tantalum and/or niobium powder with a similar method and similar bulk density and specific surface area
US2003/0183042 – Tantalum and niobium powders with similar specific surface area and bulk density
US 6,479,012 – Tantalum powder with similar powder distribution and overlapping composition
US 6,238,456 – Tantalum powder with similar composition
US 5,082,491 – Sodium reduced tantalum powder with similar powder distribution.
CN106964772 – tantalum powder with similar powder distribution and method 
CN103934452 – High-specific tantalum powder and similar powder distribution
WO2016/026092 – Tantalum powder with similar beginning specific surface area
WO2016/070303 – Producing tantalum for capacitors via similar method


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735